Citation Nr: 0003658	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been submitted to reopen a prior 
final February 1997 Board decision.  During the appeal, 
however, the RO determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD. 


FINDING OF FACT

The veteran has been diagnosed with PTSD related, at least in 
part, to a reported in-service stressor for which some 
corroborating evidence has been presented. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id. 

In this case, since the prior final February 1997 Board 
decision, new and material evidence has been submitted to 
reopen the claim for service connection for PTSD.  The new 
and material evidence of record includes a unit history for 
July 1967 and an article from a 1967 news dictionary 
reflecting that the U.S. Air Base at Danang in Vietnam was 
struck by rocket fire in July 1967, resulting in servicemen 
being killed and wounded and damage to aircraft and 
buildings, and had been struck on two other occasions in the 
previous 6 months.  Additional medical outpatient treatment 
and examination reports and the veteran's written statement 
were also added to the record.  The Board agrees that the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, as new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
PTSD, the threshold question that must be resolved in this 
appeal is whether the veteran has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  

Generally, in order for a claim for service connection to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  A well-grounded claim for service 
connection for PTSD requires some evidence on the following: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  Prior to the 
effective date of this regulation on June 18, 1999, and at 
the time of the RO's June 1998 rating decision, the former 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies).

The veteran has been diagnosed with PTSD related, at least in 
part, to a reported in-service stressor for which at least 
some corroborating evidence has been presented.  The new 
evidence submitted included evidence of three attacks on the 
base in Danang during the period the veteran was stationed 
there.  While the evidence submitted pertaining to attacks on 
the Air Base at Danang do not specifically reference the two 
attacks reported by the veteran (December 1966/January 1967 
and September 1967), as there is at least some evidence of 
the occurrence generally of attacks on the base, the Board 
finds that this evidence is sufficient to establish, for 
well-grounded purposes, the element of corroborating evidence 
of an in-service stressor.  

A September 1993 admissions summary and an October 1993 
discharge summary include diagnoses of PTSD based on a 
history of stressful events during the veteran's service in 
Vietnam, including a history of mortar attacks on his base, 
one of which is reported to have occurred in December 1966.  
A November 1993 discharge summary included a diagnosis of 
PTSD based in part on a history of numerous mortar attacks.  
A November 1994 VA PTSD examination reflects no diagnosis of 
PTSD, though the diagnosis of PTSD was carried forward in the 
general medical examination report, and the history presented 
included two mortar attacks, one in December 1966 or January 
1967 and the second one occurring in September 1967 two days 
before the veteran left Vietnam.  For these reasons, the 
Board finds that the minimal requirements of a well-grounded 
claim have been met.   38 U.S.C.A. § 5107(a). 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although the PTSD diagnoses of record were based in part on 
the veteran's history of an attack on his base at Danang, the 
veteran also reported other unverified stressful events, and 
post-service stressful events.  The unverified reported in-
service stressors included seeing a monk immolate himself and 
having an alcohol-induced blackout and trying to cut 
someone's throat.  Post-service stressful events include many 
jail terms because of drunkenness, including one offense of 
driving under the influence which resulted in the death of 
another person.  

Additional development is warranted in view of the fact that 
the diagnosis of PTSD appears to have been based in part on a 
stressor history of events which are unverified or occurred 
after service separation.  For VA compensation purposes, a 
PTSD diagnosis must be based on an in-service stressor 
history which has been verified (except where a veteran was 
engaged in combat, which has not been established here).  A 
diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
If any in-service stressful events are verified, the veteran 
is entitled to a VA psychiatric examination to determine 
whether any verified stressful events are sufficient to 
support a PTSD diagnosis in his case.

The Board notes the veteran's specific request for VA to 
develop information pertaining to his reported stressors.  
The veteran has presented the First Marine Aircraft Wing 
Command Chronology for July 1967, which included evidence of 
an attack on the Air Base at Danang in July 1967.  The 
veteran has reported, however, that the stressful events 
which he witnessed occurred in December 1966 to January 1967 
and in September 1967.  It does not appear that any attempt 
has been made to obtain his unit's histories for these 
periods or to develop evidence pertaining to the the 
occurrence of any attacks on the base during these periods.   

In addition to the diagnoses of PTSD rendered in 1993, the 
Board notes that in September 1993 the veteran was also 
diagnosed with a history of polysubstance abuse, in remission 
for two years, and alcohol abuse, in remission, and in 
November 1993 he was also diagnosed with alcohol abuse, in 
remission.  The November 1994 VA PTSD examination did not 
result in a diagnosis of PTSD, but an Axis I diagnosis of 
polysubstance abuse, in remission, and a possible Axis II 
character disorder.  The November 1994 VA examiner gave the 
opinion that the data did not support, but were sometimes 
inconsistent with, a diagnosis of PTSD.  Likewise, an April 
1995 VA mental disorders examination resulted in an Axis I 
diagnosis of alcohol dependence, in remission, with the 
examiner's opinion that the veteran did not meet the criteria 
for PTSD.  A more recent private psychological examination in 
December 1996 reflects a diagnosis of PTSD, but this was not 
based on any reported in-service stressors.  In addition, 
other Axis II diagnoses at that examination included alcohol 
abuse, in remission, and substance abuse, in remission, as 
well as an Axis II diagnosis of avoidant personality 
disorder.  As the veteran's claim is well grounded, he is 
entitled to a VA psychiatric examination to reconcile the 
conflicting medical diagnoses and determine whether he, in 
fact, currently has the diagnosed disability of PTSD.  

Additionally, the Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) has been adopted by VA.  38 C.F.R. § 4.125(a) (1999).  
While earlier editions of the DSM provided for an objective 
standard as to the adequacy of reported stressful events in 
service, in determining the sufficiency of the claimed in-
service stressors, the Board notes that there is no longer a 
requirement that the stressor be "outside the range of usual 
human experience" and be "markedly distressing to anyone," 
as previously required by the Diagnostic and Statistical 
Manual of Mental Disorders, third edition (DSM-III).  
Instead, DSM-IV requires that a person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
other" and "the person's response involved intense fear, 
helplessness, or horror."  The Court has held that the 
adequacy of such a stressful event in service to support a 
diagnosis of PTSD is a medical determination.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991), this case is REMANDED for the 
following action:

1.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
while in Vietnam, and a copy of the 
veteran's personnel record should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly ESG), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of the stressors claimed by 
the veteran, including reported attacks 
on the base at Danang in about December 
1966 or January 1967 and in September 
1967.  Any information obtained is to be 
associated with the claims folder. 

2.   Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report. 

3.  On condition that the development 
results in confirmation of any of the in-
service stressful events reported by the 
veteran, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board of two psychiatrists for the 
purpose of determining whether the 
veteran currently has PTSD, and, if so, 
whether the veteran's verified 
stressor(s) alone, without consideration 
of unverified stressors (including post-
service stressful events), are sufficient 
to support a diagnosis of PTSD.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If an 
examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The entire claims file and a 
copy of this REMAND should be made 
available to the examiners in connection 
with the examination. 

4.  The RO should then adjudicate the 
issue of entitlement to service-
connection for PTSD, including 
consideration of the relevant provisions 
of 38 C.F.R. § 3.304 prior to and after 
June 18, 1999, if either version is more 
favorable to the veteran.  

If service connection for PTSD is not granted, the RO should 
issue a supplemental statement of the case to the veteran and 
his representative.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals





 



